TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00695-CV



                                  The State of Texas, Appellant

                                                 v.

     Life Partners Holdings, Inc.; Life Partners, Inc.; Brian D. Pardo; R. Scott Peden;
Advance Trust & Life Escrow Services, LTA; and Purchase Escrow Services, LLC, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
     NO. D-1-GV-12-001128, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The State of Texas has filed an unopposed motion to dismiss its interlocutory appeal,

explaining that the trial court recently signed a final judgment from which the State intends to

appeal. The issues in the appeal from the final judgment will be identical to those presented by this

appeal, and the State asserts that once the final judgment “is final for purposes of appeal, this

interlocutory appeal will be rendered moot.” The State asks that we abate this interlocutory appeal,

apparently so that it may be consolidated with and into the appeal from the final judgment. We grant

the motion and abate the appeal. See Tex. R. App. P. 42.1(a). The State is ordered to provide a

status update on or before May 3, 2013.
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Abated

Filed: February 6, 2013




                                              2